Title: From Alexander Hamilton to Oliver Wolcott, Junior, [September] 1803
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York [September] 1803
Dear Sir

The necessity of purchasing a quantity of land, which I did not intend, in consequence of a mortgage that comprehended a tract I had before purchased, has so far disconcerted my pecuniary arrangements as to require that I should obtain some further Bank accommodations, instead of gradually extinguishing those I had already procured. It is therefore my wish to obtain from the Merchants Bank a durable loan (by discounts and renewals in the ordinary mode) of 5000 Dollars including the 1000 already had.
This will place my affairs in a situation that from the average gains of my profession, I can discharge floating demands and pay off, by small but regular installments, the sum I owe to each Bank. As my lands are beginning to settle, the proceeds as received will be applied in the same way and will accelerate the reimbursement.
I will be obliged to you for your opinion whether I may venture to count upon the accommodation I have mentioned, as I should be unwilling that my paper should be presented, if there was even a prospect of hesitation. I shall not stand in need of the sum mentioned immediately, but shall call for it by parcels in the course of four or five months. With true esteem & regard.
Yrs. always

A Hamilton
Ol Wolcott Esq

